Title: To Thomas Jefferson from George Tucker, 23 April 1825
From: Tucker, George
To: Jefferson, Thomas


Dear Sir,
Lynchburg—Apl 23d 1825.
I have been detained in this part of the Country somewhat longer than I expected by business which could not have been transacted by an agent, and I should proceed forthwith to the University if I was not a witness in a suit that will be tried next week in the Superior Court of Amherst. I shall go from thence to the University to take up my residence.I am, Sir, with the greatest respect, your obedt SertGeorge Tucker